DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The action is responsive to Applicant’s Amendment filed on 10/15/2021.
Claims 53-55, 57-58, 60-64, 66, 68-70 are pending.
	Claims 1-52, 56, 59, 65, 67, 71-73 are cancelled.

Response to Arguments
Applicant's remarks filed on 10/15/2021 have been with respect to the amended claims have been fully considered but they are not persuasive.  In view of the amendments filed, the rejections are being updated accordingly. 
35 USC 102 Rejections 
Applicant’s remarks on the inventive concept that is related to systems and methods of observation of planetary objects such as earth observation have been noted. 
It is submitted that claims are given their broadest reasonable interpretation in light of the specification; although  the claims are interpreted in light of the specification, limitations from the specification are not read into the claims; see MPEP 2111.
Hence the claim interpretation is not limited to the inventive concept when the claim language is not limited to the inventive concept. 

Applicant’s arguments have been fully considered. 
see ([0023], [0026], [0037], Fig 3A-6. Hence the cited limitations are properly addressed; see rejection below for detail. 
Further, it is submitted that Sankar properly addresses amended limitations of “…implement an order management system, and access an archival system…from the requester” recited in claim 53 based on Sankar discloses implementing a search engine that orders geospatial data, and the search engine is corresponding to the claimed order management system since the order management system is not specifically defined and thus may be interpreted as being any system. The search engine of Sankar is a system that orders geospatial data and hence reads on the order management system as claimed; see [0030-0031], [0037], Fig 1 & 5.Also Sankar discloses access an archival system--which is merely a system or storage unit with geospatial data operated by a 3rrd party--for geospatial data or product; see [0030-0031], [0037], Fig 1 & 5. Hence, it is submitted that the cited amended limitations are properly addressed; see rejection below for detail.



Claim informalities
Applicant’s arguments have been fully considered. 
In response to the arguments, it is submitted the amendments filed raises new issue; see objection below for detail. 

35 USC 112 Rejections 
Applicant’s arguments have been fully considered. 
In response to the arguments, it is submitted the amendments filed raises new issues; see rejection(s) below for detail. 

Claim Objections
Claims 53 and 64 are objected to because of the following informalities: failure to properly spell out acronym “2D” in the claims. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 53-55, 57-58, 60-64, 66, 68-70 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

With respect to claim 53, there is insufficient antecedent basis for the following limitations in the claim rendering the claim being indefinite:
“the request” in the causes a map tile step. The claim recites a plurality of requests in the receives step. It is also unclear which one of the plurality of requests is “the request” refers to if it is referred to one of the plurality of requests;
“the respective requester” in the causes step; 
“the respective request” in the causes step; 
“the map tiles” in  for at least one of the map tiles, receives a request step; 
“the requesters” in for at least one of the map tiles, receives a request step. One or more requesters is being recited in the receives step, which indicates that there could be only one requester. It is also unclear whether “the requesters” is referred to the one or more requesters;
“the respective requested geospatial source data product” in the causes step; 
“the form of geospatial source data” in the causes step;
“the requester” in the  determine a score step. One or more requesters is being recited in the receives step. It is also unclear which one of the one or more requesters is “the requester” refers to if it is referred to one of them; 
“the requester’s geospatial query” in the  determine a score step.

With respect to claim 60, in addition to incorporate the deficiencies of claim 53 stated above, the claim recites “wherein for at least one of the requests”. There is insufficient antecedent basis for the following limitations in the claim rendering the claim being indefinite.

With respect to claim 64, there is insufficient antecedent basis for the following limitations in the claim rendering the claim being indefinite:
“the requests” in the receiving step;
“the requested geospatial information” in receiving step;
“the request” in the causing step. The claim recites a single request and a plurality of requests in the receiving step. It is also unclear which one is “the request” refers to, and which of one of the plurality of requests is “the request” refers to if it is referred to one of the plurality of requests; 
“the map tiles” in  for at least one of the map tiles, receiving a request step; 
“the requesters” in for at least one of the map tiles, receives a request step. One or more requesters is being recited in the receiving step, which indicates that there could be only one requester. It is also unclear whether “the requesters” is referred to the one or more requesters;
“the request for the geospatial source data product” in the causing a searching step. There are two different requests for geospatial source data product: one in the receiving a request step and another in the for at least one of the map tiles step. It is also unclear which one is the ““the request for the geospatial source data product” in the causing a searching refers;
“the set of received geospatial source data and metadata” in the receiving seep;
“the requester of the retrieved geospatial source data and associated metadata result” in the receiving step;
“the retrieved geospatial source data and associated metadata result” in the receiving step;
the requester’s geospatial query” in the receiving step;
“the geospatial source data and the metadata” in the receiving step;
“the web –based interface” in on determination step.
Also, amended limitation “on determination that the score is greater than a configurable threshold…” is not clearly understand as what is meant by “on determination”, which render the claim being further indefinite.

With respect to claim 66, in addition to incorporate the deficiencies of claim 64 stated above, the claim recites “wherein receiving a geospatial request”. There is insufficient antecedent basis for the following limitations in the claim rendering the claim being indefinite.

With respect to claim 68, in addition to incorporate the deficiencies of claim 64 stated above, the claim recites “wherein receiving, by a web-based platform, a request”. There is insufficient antecedent basis for the following limitations in the claim rendering the claim being indefinite.

	Any claim not specifically addressed is being rejected for incorporate the deficiencies of the claim it is depend on.

Examiner’s Comments
It is noted that the terms “causes” or “causing” recited in the claims (e.g. claims 53 and 64  indicates to trigger something to happen, and does not necessary mean that thing will actually happen because the action of triggering does not necessary guarantee any desired outcome.
 For example, causes a map tile to be presented recited in claim 53 indicates that the processor triggers map tile to be provided, and does not necessary require map tile being actually provided. The processor with any user input could causes the map tile to be provided, which reads on the cited limitation of claim 54.  However having merely user input alone is not necessary sufficient to generate the outcome of a map tile.
Another example, as previously stated, causes a Web-interface to be provided as recited in claims 53 & 64 indicates that the processor triggers the Web-interface to be provided, and does not necessary require the Web interface being actually provided. The processor with a user input could causes the Web-interface to be provided, which reads on the cited limitation of claims 53 & 64.  However having merely user input alone is not necessary sufficient to generate the outcome of provide Web-interface.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 53-55, 57-58, 60-64, 66, 68-70 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sankar et al. (Pub No. US 2014/0149372), hereinafter Sankar.
Sankar is cited in the previous office action. 

With respect to claim 53, Sankar discloses a system to electronically distribute geospatial information via a Web platform (Abstract), the system comprising: 
at least one processor (Fig 1); and at least one nontransitory processor-readable medium communicatively coupled to the at least one processor and which stores at least one of processor-executable instructions or data (Fig 1), the at least one processor which: 
receives a plurality of requests for geospatial information from one or more requesters, each of the requests respectively comprising information that specifies the requested geospatial information via at least one location specification criteria and via at least one non-location specification criteria ([0017], [0030], [0032], Fig 5: receive queries from users, each query includes information with location and non-location criteria, e.g. query “show me the nearest gas station” that include nearest location criteria, and gas station that is non-location specification); 
causes a map tile corresponding to the request for geospatial information to be presented to the respective requester in response to the respective request for geospatial information, each map tile comprising a respective 2D array of image tiles, and being individually selectable by the ([0023], [0026], [0037], Fig 5-6: display a map in response to user request, and the map tile is in a 2D array format as set forth by the horizontal and vertical lines as shown Fig 3A-4B); 
for at least one of the map tiles, receives a request  for a geospatial source data product from which the map tile was generated from one of the requesters ((the geospatial source data  product is merely a type of data [0020],[0030-0032], [0036]: receive a request from a user for geospatial product data product, e.g. query “show me the nearest gas station” for gas station at specific location, from the map tile); MTDOCS 42674258v3Serial No.: 15/101,336 Response to Office Action 
-3-causes the respective requested geospatial source data product to be provided to the respective requester in the form of geospatial source data and geospatial metadata associated with the respective geospatial source data (the geospatial source data  product and the geospatial source data as well as geospatial metadata are merely types of data; [0023], [0030-0031], Fig 5: causing search result with data product including data and metadata which comprising imagery data is provided, e.g. display objects having location  within the same map tile that correspond to the geospatial source data product. Such as causing the requested geospatial source data product of the nearest gas stations to be provided in a specific format), 
wherein the provided geospatial source data product is a result of a retrieval of a set of geospatial source data and geospatial metadata satisfying the respective request for geospatial information from a system archive ([0030-0031], Fig 5: the provided data product including data and metadata is a search result of a retrieval from an archival system, such as the search engine system as shown in Fig 1 or the 3rd party system as described in [0030]), 
wherein for each result in the set of retrieved geospatial source data and geospatial metadata, the system is configured to: 
([0030], [0033-0033],  [0036] ,Fig 5: the results are being ranked based on the score of each result that indicates the quality of the result with respect to a threshold, such that a threshold rank may be set  so that a particular number of retrieval results are being included. The score is based on the requesters query and a rating a rating indicative of relevance for each retrieval result), the system distributes the retrieved geospatial source data and associated geospatial metadata to the requester ([0030], [0033-0033], [0036] Fig 5: distribute by providing the ranked results, which includes the retrieval result);
wherein the processor implements an order management system, and accesses an  archival system that stores an archive of Earth based geospatial source data including both geospatial sensor source data and metadata associated with the geospatial sensor source data([0030-0031], [0037], Fig 1 & 5: order management system such as the search engine or a component of the search engine that access the archival system, such as a 3rd party system containing the resources with the earth based geospatial source data and related info), the archival system operated by a third party, the third party being different from an entity that operates the order management system and different from the requester ([0030], [0037]: as stated above, the archival system may be a 3rd party system), MTDOCS 42674258v3Serial No.: 15/101,336 Response to Office Action -4- 
wherein the at least one processor causes a Web-based interface to be provided to the one or more requesters with one or more user selectable boundary drawing tools to define a boundary (to order as claimed indicates intended use and does not necessary carry patentable weight, [0023], [0036-0037]: web-based interface is provided as the results are being displayed in a web browser application of a user device with user interaction tool to define boundary related to the area of interest, e.g. a map and./or text input is being provided in the web-browser for user to define a boundary, such as by specify a location).
  
With respect to claim 54, Sankar further discloses wherein the at least one location specification criteria comprises at least one value that specifies a geographic area of interest ([0023], [0031]: user searches particular objects or types of objects for the location).

 With respect to claim 55, Sankar further discloses wherein the at least one non-location specification criteria comprises at least one of: a sensor type that specifies a type of sensor which acquires geospatial sensor source data, a time of acquisition at which the geospatial sensor source data is acquired, a product format which specifies a format for at least part of the requested geospatial source data product, an event tag, an environment tag, or a sentiment tag ([0023]: e.g. sensor). 
With respect to claim 57, Sankar further discloses a geospatial data processing system, the geospatial data processing system comprising: at least one geospatial data processor; and at least one geospatial data nontransitory processor-readable medium communicatively coupled to the at least one geospatial data processor and which is operable to store at least one of processor-executable instructions or data, the at least one geospatial data processor which is operable to ([0023], [0030], Fig 1 & 5-6: retrieve results from system(s) selectively and provide user results with  relevant information).

With respect to claim 58, Sankar further discloses a Web data storage and content delivery network comprising a number of non-transitory processor readable media which is operable to store the processed geospatial source data  ([0023], [0030], Fig 1 & 5-6). 
	With respect to claim 60, Sankar further discloses wherein for at least one of the requests for geospatial information, the at least one processor ranks two or more sets of geospatial data based at least in part on a degree to which the respective sets of geospatial data satisfy the at least one non-location specification criteria in the respective request, and provides an indication of the ranking to respective requester via the Web interface ([0031]: provide ranked results via web interface). 
 
With respect to claim 61, Sankar further discloses wherein the at least one processor causes a presentation of at least one thumbnail image of at least a portion of the geospatial information that satisfies the respective request to the respective requester([0031], Fig 5-6: provide image of result, e.g. map tile). 

With respect to claim 62, Sankar further discloses wherein the at least one processor causes an export of the geospatial source data product or a thumbnail version of the geospatial ([0017], [0021], [0030]:  object may be exported, e.g. email, post on social network etc.).

With respect to claim 63, Sankar further discloses wherein the Web interface is at least one of an application programming interface or a Web-based graphical user interface ([0030]).

With respect to claim 64, Sankar discloses a method of distributing geospatial information via a Web-based platform which comprises at least one processor and at least one nontransitory processor-readable medium communicatively coupled to the at least one processor and which stores at least one of processor-executable instructions or data (Abstract), the method comprising: 
receiving, by the Web-based platform, a request for a geospatial source data product from one or more requesters, each of the requests respectively including information that specifies the requested geospatial information via at least one location specification criteria and via at least one non-location specification criteria ([0017], [0030], [0032], Fig 5: receive queries from users, each query includes information with location and non-location criteria, e.g. query “show me the nearest gas station” that include nearest location criteria, and gas station that is non-location specification); 
MTDOCS 42674258v3Serial No.: 15/101,336 Response to Office Action-6- causing at least one map tile corresponding to the request for geospatial information to be presented to the requester in response to the request for geospatial information, each map tile comprising a respective 2D array of image tiles, and being individually selectable by a respective ([0023], [0026], [0037], Fig 5-6: display a map in response to user request, and the map tile is in a 2D array format as set forth by the horizontal and vertical lines as shown Fig 3A-4B);
for at least one of the map tiles, receiving a request for the geospatial source data product from which the map tile was generated from one of the requesters, the request for the geospatial source data product which specifies at least one location specification criterion and at least one non-location specification criterion (the geospatial source data  product is merely a type of data [0020],[0030-0032], [0036]: receive a request from a user for geospatial product data product, e.g. query “show me the nearest gas station” for gas station at specific location, from the map tile); 
causing a searching of an archive of geospatial source data product that at least partially satisfies the at least one location specification criterion and the at least one non-location specification criterion associated with the received request for the geospatial source data product ([0030-0031]: causing a search of geospatial source data product. E..g query “show me the nearest gas station” would cause search of geospatial source data product of gas station at specific location);
receiving a set of geospatial source data product from the archive of geospatial source data product which results from the searching and which includes geospatial imagery data and associated metadata from the archive of geospatial source data product ([0031]: receive search results with different types of data and metadata, including imagery/map/location data and associated metadata for each result that’s relevant to user request ),  and for each result in the set of received geospatial source data and metadata, determining a score reflecting a data quality metric for the requester of the retrieved geospatial source data and associated metadata result, the ([0030], [0033-0033],  [0036] ,Fig 5: the results are being ranked based on the score of each result that indicates the quality of the result with respect to a threshold. Each score is based on the requesters query and a rating indicative of relevance for each retrieval result);;
on determination that the score is greater than a configurable threshold, distributing, by the Web-based platform, at least one instance of the geospatial source data product which at least partially satisfies the at least one location specification criterion and the at least one non-location specification criterion associated with the received request for a geospatial source data product to the user via the Web-based interface ([0031-0032], [0036], [0038], Fig 5: distribute, e.g. provide, relevant results to user, and the results meet or exceed threshold  from the determination, e.g. N top result exceed predetermined threshold to a user via web-based interface since the request is made over a web);
MTDOCS 42674258v3Serial No.: 15/101,336 Response to Office Action-7- implementing an order management system, and accessing an archival system that stores an archive of Earth based geospatial source data including both geospatial sensor source data and metadata associated with the geospatial sensor source data([0030-0031], [0037], Fig 1 & 5: order management system such as the search engine or a component of the search engine that access the archival system, such as a 3rd party system containing the resources with the earth based geospatial source data and related info), the archival system operated by a third party, the third party being different from an entity that operates the order management system and different from the requester ([0030], [0037]: as stated above, the archival system may be a 3rd party system); and 
(to order as claimed indicates intended use and does not necessary carry patentable weight, [0023], [0036-0037]: web-based interface is provided as the results are being displayed in a web browser application of a user device with user interaction tool to define boundary related to the area of interest, e.g. a map and./or text input is being provided in the web-browser for user to define a boundary, such as by specify a location).

With respect to claim 66, Sankar further discloses wherein receiving a geospatial request from a user via a Web-based interface includes receiving the request for a geospatial source data product from the user via an application programming interface ([0032], Fig 1).

With respect to claim 68, Sankar further discloses wherein receiving, by the Web-based platform, a request from a user includes receiving data defining an area of interest, and distributing, by the Web-based platform, at least one instance of the geospatial source data product includes providing, by the Web-based platform, a set of base map data for the area of interest ([0030-0032]: query and provide relevant results).

 With respect to claim 69, Sankar further discloses providing to the user, by the Web-based platform, at least one of: a catalog of geospatial observation data available via the Web-based platform for the area of interest, wherein the catalog comprises at least one of a catalog of image products and metadata available via the Web-based platform, or a timeline of geospatial ([0030-0032]: query and provide relevant results).

With respect to claim 70, Sankar further discloses notifying the user, from time-to-time, of a change in the geospatial source data product ([0031-00332]: update result).   
Examiner Notes
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle Owyang whose telephone number is (571)270-1254. The examiner can normally be reached Monday-Friday, 8am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE N OWYANG/Primary Examiner, Art Unit 2168